Citation Nr: 0209302	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  99-17 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, including memory loss, sleep disorder, and headaches.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active service from August 1972 to August 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

A videoconference hearing was held in January 2001 before the 
undersigned Board Member. The veteran submitted additional 
evidence with a waiver of consideration by the RO.  A 
transcript of the hearing testimony has been associated with 
the claims file.

Subsequently, the Board remanded this case to the RO for 
additional development.  The claim is now returned to the 
Board for adjudication.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The service medical records show that the veteran was 
treated for minor cuts and abrasions to the head or forehead 
in service. These were cleaned by a corpsman.  No further 
complaints or treatment were reported in service.  

3.  There is no evidence of any head injury residuals, 
including memory loss, sleep disorder, and headaches that can 
be associated with service or an in-service occurrence or 
event.


CONCLUSION OF LAW

Service connection for residuals of a head injury, including 
memory loss, sleep disorder, and headaches is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. § 
3.303, 3.310 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist. The statute pertaining to VA's duty to assist 
was recently revised.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), went into effect.  VA has 
promulgated revised regulations to implement these changes in 
the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

In accordance with the new law, VA has a duty to notify the 
veteran of the evidence needed to substantiate his claim.  VA 
also has a duty to assist the veteran in obtaining relevant 
evidence if a reasonable possibility exists that such 
assistance would aid in substantiating his claim.  In the 
case of a claim for compensation benefits, the duty to assist 
also includes obtaining the veteran's service medical records 
and other records pertaining to service, records of relevant 
treatment at VA facilities, and any other relevant records 
held by any Federal department or agency identified by the 
veteran.  If VA is unable to obtain records identified by the 
veteran, VA must notify him of the identity of the records 
that were not obtained, explain the efforts taken to obtain 
the records, and describe any further action to be taken.  

Moreover, in the case of a claim for disability compensation, 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion if such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. §§ 5103 and 5103A (West Supp. 2001).  These 
provisions apply to all claims filed on or after the date of 
enactment of the statute, or filed before the date of 
enactment and not yet final as of that date.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of his claim under the 
VCAA.  By virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  Further, the Board notes that the claim was remanded 
in January 2001 for compliance with the VCAA and to allow the 
RO an opportunity to obtain additional relevant records 
identified by the veteran and, in fact, it appears that all 
evidence identified by the veteran relevant to the claim have 
been associated with the claims file. 

Given that these actions reflect compliance with the newly 
enacted notification and duty-to-assist provisions, the Board 
finds that the veteran is not prejudiced by the Board's 
adjudication of this claim without remand to the RO.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The Board therefore finds that disposition 
of the claim at this time is appropriate.

Service connection means basically that the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces or, if pre-existing such service, 
was aggravated therein.  38 U.S.C.A. § 1110, 1131 (West Supp. 
2001).  Service connection may be accomplished by 
affirmatively showing inception or aggravation during 
service, or through the application of statutory 
presumptions.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For a showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West Supp. 2001).

Background and analysis. The veteran has come before VA 
requesting that service connection be granted for the 
residuals of a head injury, including memory loss, sleep 
disorder, and headaches.  He maintains that as a result of an 
injury in 1974, while in the US Army, he developed residuals 
of a head injury, including memory loss, sleep disorder, and 
headaches, for which he now seeks VA benefits. The RO has 
denied his claim and he has, as noted above, appealed to the 
Board for review.

Per the veteran's service medical records, in July 1974 he 
was treated for cuts and abrasions to the head.  A corpsman 
treating him noted that he did not want his hair cut.  So the 
abrasions were just cleaned up.  No other treatment for any 
other head injuries or related complaints were noted in 
service.  Two years later, in July 1976, he underwent a 
discharge physical.  Residuals of the head injury were not 
noted.   

In December 1998, the veteran filed a claim for service 
connection for a head injury, including memory loss, sleep 
disorder, and headaches.  By a rating action in May 1999, 
service connection for a head injury was denied.  In making 
that determination, the RO found that the evidence did not 
reveal evidence of the aforementioned conditions in service. 

At a videoconference hearing in November 2000, the veteran in 
essence testified that he suffered a head injury in service 
in Germany in July 1974.  He and three friends had an 
altercation with several German taxicab drivers, "and the 
next thing I knew, they uh I was at the MP station.  Friends 
told me that the MP hit me in the head with a nightstick.  I 
really don't remember."  He stated that he was bleeding 
pretty badly, and was taken to the dispensary to have it 
checked out.  He had a cut on his forehead, and received no 
stitches or medication.  He did not receive any further 
treatment in service or post service until 1995.  Since that 
time he has had headaches and has been taking medication.  
There was no accident report, charges,  or line of duty 
report filed at the time in service.

He also testified that his doctor, Dr. Keith Fuller, told him 
that more than likely his headaches were from his head 
injury.  He noted that his headaches prevented him from 
holding a full time job and that he had terrible memory loss 
for years. He denied any alcohol or drug involvement.  He 
could not sleep more than 4 hours a night and continuously 
woke up. (The Board notes that Dr. Fuller's records were 
submitted at the hearing, and do not contain any opinion 
relating his headaches to service.)

He currently sees a VA neurologist every 90 days.  The 
neurologist did not tell him his headaches were due to his 
head injury or that he received a concussion.  In fact the 
neurologist was unable to pinpoint the cause of his 
headaches. 

The Board Member asked him if he had been sick, nauseous, 
sick to the stomach, had double vision, or balance problems 
after regaining consciousness from being hit in the head, but 
he did not remember.

In January 2001 the Board remanded the claim to obtain 
additional medical records.

The file contains the service medical records as well as 
private and VA medical records.  These include treatment 
records from the East Alabama Medical Center  and Dr. Fuller, 
from December 1996 to January 1997.  These note complaints of 
headaches.  A brain CT scan study was normal.  The veteran 
was diagnosed with Graves' Disease, and underwent radiation 
therapy.  April 1997 medical records from an endocrinologist 
to Dr. Fuller, note the veteran had improved following his 
treatment with resolution of the majority of his hyperthyroid 
symptoms.  The veteran attempted to discontinue Inderal on 
his own and developed headaches, which responded to 
resumption of therapy.  

VA clinic records from 1999-2000 note complaints and 
treatment for headaches, tiredness, fatigue, and sleepiness.  
A December 1996 tilt test and a January 2000 CT scan of the 
brain were noted to have been normal.  It was noted that he 
had a history of hypertension and bipolar disorder.  He was 
receiving treatment at the VA endocrine clinic for 
hypothyroidism, and the psychiatric clinic for a bipolar 
disorder, and was taking Depakote.

Analysis.  The veteran has asserted that the memory loss, 
sleep disorder, and headaches disability from which he now 
suffers are related to the head injury he sustained while in 
service in 1974.  However, despite his assertions, medical 
evidence corroborating his claim has not been presented.  The 
service medical records do not show that he was suffering 
from residuals of the injury upon separation from service.  
Moreover, except for his testimony that Dr. Fuller told him 
his headaches were more likely due to his head injury, none 
of the post-service medical records demonstrate that his 
current condition is related to his military service.  In 
fact, records submitted by Dr. Fuller do not express such 
opinion.    

Notwithstanding the veteran's statements which were made in 
good faith, the veteran is not a doctor or medically trained, 
and he is not competent to etiologically link his current 
condition with an injury which occurred over 20 years ago. 
See Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

As the preponderance of the evidence is against the 
appellant's claim of service connection for residuals of a 
head injury, the benefit-of-the-doubt rule does not apply, 
and the appellant's claim must be denied.  38 U.S.C.A §5107 
(West Supp. 2001).


ORDER

Service connection for residuals of a head injury, including 
memory loss, a sleep disorder, and headaches is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

